Case: 14-15448   Date Filed: 01/12/2016   Page: 1 of 2


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-15448
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 1:14-cr-00052-TWT-JSA-3



UNITED STATES OF AMERICA,

                                                     Plaintiff - Appellee,

                                  versus

LATONYA EVANS,

                                                     Defendant - Appellant.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                            (January 12, 2016)

Before WILSON, ROSENBAUM and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 14-15448     Date Filed: 01/12/2016   Page: 2 of 2


      David Stewart, appointed counsel for LaTonya Evans in this direct criminal

appeal, has moved to withdraw from further representation of Evans and prepared

a brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our independent

review of the record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Evans’s conviction and sentence are AFFIRMED.




                                          2